Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Application
Claims 1-20 are pending. Claims 1, 11, and 20 are the independent claims.
Drawings
The drawings are objected to because:
In the drawings, reference character 110 is used to label a “processor”, but in the specification 110 is used to reference a “control chip”. The language should be consistent.
In the drawings, reference character 130 is used to label a “circuit module”, but in the specification 130 is used to reference both a “circuit module” and a “communication module”. The language should be consistent.
In Figure 6, steps previously labeled by reference characters 100, 200, 300, and 400 are present. In the discussion of Figure 6 in the specification, the steps are again referred to by their reference characters, so the reference characters should appear in Figure 6 to label their corresponding steps.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Although it is included in the “Brief Description of the Drawings”, no description of Figure 4 is included in the “Detailed Description of the Embodiments”. It seems the description on Page 24 lines 11-21 pertains to Figure 4, but contains no reference to it directly.
The specification uses reference character 110 to refer to a “control chip”. However, the drawings use reference character 110 to refer to a “processor”. The language should be consistent.
The specification uses reference character 130 to refer to both a “circuit module” and a “communication module”. The language should be consistent.
Appropriate correction is required.
Claim Objections
Claims 2, 4-6, 8, 10, and 19-20 are objected to because of the following informalities:
Claim 2 recites “according to claim 1, the position-pose information”. It appears that it should recite “according to claim 1, wherein the position-pose information”.
Claim 2 recites “a target path which the mobile robot generates at the previous node is acquired”. It appears that it should recite “a target path which the mobile robot generated 
Claim 2 recites “wherein the march information contains march trajectory”. It appears that it should recite “wherein the march information contains a march trajectory”.
Claim 4 recites “according to claim 1, the data”. It appears that it should recite “according to claim 1, wherein the data”.
Claim 5 recites “according to claim 4, the data”. It appears that it should recite “according to claim 4, wherein the data”.
Claim 6 recites “according to claim 5, the method”. It appears that it should recite “according to claim 5, wherein the method”.
Claim 8 recites “according to claim 7, the method”. It appears that it should recite “according to claim 7, wherein the method”.
Claim 10 recites “according to claim 9, the method”. It appears that it should recite “according to claim 9, wherein the method”.
Claim 10 recites “forth type”. It appears that is should recite “fourth 
Claim 19 recites “forth type”. It appears that is should recite “fourth 
Claim 20 recites “multiple sensors ,the march information”. The punctuation appears to be in the wrong spot and that it should read “multiple sensors, [[,]]the march information”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an inertial measurement unit in claim 11 and a main wheel code disk unit in claim 13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Referring to the specification page blank lines blank, the control unit 11 coordinates the work of each unit and may be a general-purpose processor (e.g. a central processing unit, CPU), a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA, CPLD etc.), a single chip microcomputer, an ARM (Acorn RISC10 Machine) or other programmable logic devices, a discrete gate or a transistor logic, a discrete hardware component, or any combination of these components”, “may further be any conventional processor, controller, microcontroller or state machine”, or “may also be implemented as a combination of computing devices, for example, a15 combination of a DSP and a microprocessor, multiple microprocessors, one or more microprocessors combined with a DSP core, or any other such configuration”. So the inertial measurement unit and main wheel code disk unit will be similarly interpreted.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are numerous antecedent basis issues in the claims. The following is a potentially inexhaustive list of limitations for which there is insufficient antecedent basis in the claims:
Claim 1 recites the limitation "the mobile robot" in line 3. There is insufficient antecedent basis for this limitation in the claim. The term “a mobile robot” has not been introduced yet. For the purpose of examination, the limitation will be interpreted as “a mobile robot”.
Claim 2 recites the limitation "a stuck status" in line 13. There is insufficient antecedent basis for this limitation in the claim. The term “a stuck status” has already been introduced in claim 1, from which claim 2 depends. For the purpose of examination, the limitation will be interpreted as “the stuck status”.
Claims 3-10 contain similarly recited limitations and are rejected under a substantively equivalent rationale.
Claim 2 recites the limitation "a march information" in line 17. There is insufficient antecedent basis for this limitation in the claim. The term “a march information” has already been introduced in claim 1, from which claim 2 depends. For the purpose of examination, the limitation will be interpreted as “the march information”.
Claim 3 contains similarly recited limitations and is rejected under a substantively equivalent rationale.
Claim 2 recites the limitation "a previous node" in line 21. There is insufficient antecedent basis for this limitation in the claim. The term “a previous node” has already been introduced in line 16. For the purpose of examination, the limitation will be interpreted as “the previous node”.
Claim 4 recites the limitation "a current stuck status" in line 12. There is insufficient antecedent basis for this limitation in the claim. The term “a current stuck status” has already been introduced in claim 1, from which claim 4 depends. For the purpose of examination, the limitation will be interpreted as “the current stuck status”.
Claims 5, 7, and 9 contain similarly recited limitations and are rejected under a substantively equivalent rationale.
Claim 6 recites the limitation "a first type of stuck status" in line 6. There is insufficient antecedent basis for this limitation in the claim. The term “a first type of stuck status” has already been introduced in claim 5, from which claim 6 depends. For the purpose of examination, the limitation will be interpreted as “the first type of stuck status”.
Claim 6 recites the limitation "a second type of stuck status" in line 8. There is insufficient antecedent basis for this limitation in the claim. The term “a second type of stuck status” has already been introduced in claim 5, from which claim 6 depends. For the purpose of examination, the limitation will be interpreted as “the second type of stuck status”.
Claim 8 recites the limitation "a third type of stuck status" in line 22. There is insufficient antecedent basis for this limitation in the claim. The term “a third type of stuck status” has already been introduced in claim 7, from which claim 8 depends. For the purpose of examination, the limitation will be interpreted as “the third type of stuck status”.
Claim 10 recites the limitation "a forth type of stuck status" in line 11. Assuming the misspelling is a typo, there is insufficient antecedent basis for this limitation in the claim. The term “a fourth type of stuck status” has already been introduced in claim 9, from which claim 10 depends. For the purpose of examination, the limitation will be interpreted as “the fourth type of stuck status”.
Claim 11 recites the limitation "a stuck status" in line 13. There is insufficient antecedent basis for this limitation in the claim. The term “a stuck status” has already been introduced in line 12. For the purpose of examination, the limitation will be interpreted as “the stuck status”.
Claims 13-19 contain similarly recited limitations and are rejected under a substantively equivalent rationale.
Claim 15 recites the limitation "a first type of stuck status" in line 23. There is insufficient antecedent basis for this limitation in the claim. The term “a first type of stuck status” has already been introduced in claim 14, from which claim 15 depends. For the purpose of examination, the limitation will be interpreted as “the first type of stuck status”.
Claim 15 recites the limitation "a second type of stuck status" in line 27. There is insufficient antecedent basis for this limitation in the claim. The term “a second type of stuck status” has already been introduced in claim 14, from which claim 15 depends. For the purpose of examination, the limitation will be interpreted as “the second type of stuck status”.
Claim 17 recites the limitation "a third type of stuck status" in line 13. There is insufficient antecedent basis for this limitation in the claim. The term “a third type of stuck status” has already been introduced in claim 16, from which claim 17 depends. For the purpose of examination, the limitation will be interpreted as “the third type of stuck status”.
Claim 19 recites the limitation "a forth type of stuck status" in line 11. Assuming the misspelling is a typo, there is insufficient antecedent basis for this limitation in the claim. The term “a fourth type of stuck status” has already been introduced in claim 18, from which claim 19 depends. For the purpose of examination, the limitation will be interpreted as “the fourth type of stuck status”.
Claim 20 recites the limitation "a stuck status" in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. The term “a stuck status” has already been introduced in line 4. For the purpose of examination, the limitation will be interpreted as “the stuck status”.
Claim 20 recites the limitation "the mobile robot" in line 8. There is insufficient antecedent basis for this limitation in the claim. The term “a mobile robot” has not been introduced yet. For the purpose of examination, the limitation will be interpreted as “a mobile robot”.
The term “abnormal angle parameter” in claim 4 is a relative term which renders the claim indefinite. The term “abnormal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim only states that it is “according to a desired angle”, but makes no mention of whether any angle other than the desired angle is abnormal or whether there needs to be a certain amount of deviation to be abnormal. For the purpose of examination, the limitation will be interpreted as abnormal being any angle other than the desired angle.
Claim 5 recites “judging whether the dual main wheel coding values are normal or abnormal, when the course angle deviates from the desired angle by a first angle threshold”. The metes and bounds of this limitation are indefinite. It is indefinite as to whether the judging is performed when the course angle deviates from the desired angle by a first angle threshold or whether the dual main wheel coding values are abnormal when the course angle deviates from the desired angle by a first angle threshold. If it is the former, then the term “abnormal” is a relative term which renders the claim indefinite, since the term “abnormal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the limitation will be interpreted as the dual main wheel coding values are abnormal when the course angle deviates from the desired angle by a first angle threshold.
Claim 7 recites “acquiring the time of abnormal data of the pitch angle and the roll angle and a ground detection strength information, if the pitch angle or the roll angle exceeds a second angle threshold”. The metes and bounds of this limitation are indefinite. It is indefinite as to whether the acquiring is performed if the pitch angle or the roll angle exceeds a second angle threshold or whether the data is abnormal if the pitch angle or the roll angle exceeds a second angle threshold. If it is the former, then the term “abnormal” is a relative term which renders the claim indefinite, since the term “abnormal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the limitation will be interpreted as the data being abnormal if the pitch angle or the roll angle exceeds a second angle threshold.
The term “attenuated gradually” in claim 7 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the limitation will be interpreted as “the ground detection strength information is available”.
Claim 9 recites “The method for recognizing a stuck status according to claim 4, wherein the recognizing a current stuck status of the mobile robot based on the 25data from multiple sensors comprises: 31judging whether an abnormal time for each of the course angle, the roll angle and the pitch angle reaches a third time threshold, if the course angle, the roll angle and the pitch angle are all smaller than a desired value, and the course angle, the roll angle and the pitch angle all fluctuate 5within a preset range, wherein if yes, it is determined that the mobile robot is in a fourth type of stuck status.” There appears to be a missing step. Claim 9 uses the abnormal time for each of the course angle, the roll angle, and the pitch angle without every acquiring that information. Claim 7 similarly uses the information, but properly performs the acquiring step. However, claim 9 depends from claim 4 and neither claim 9 nor any claim from which it depends acquires the abnormal time data. For the purpose of examination, the limitations of claim 9 will be interpreted to include acquiring the abnormal time data prior to judging it.
	Claims 2-10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 9, 11-14, 16, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Applicant’s claims are directed toward a method, a machine, and an article of manufacture.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim 1 recites limitations directed towards building a map, monitoring march information, determining if a robot is stuck according to position-pose information, and recognizing which type of stuck status applies to it, which comprises a mental process, as described above. These limitations are a process that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. For example, an operator can draw a map or make a mental map, record the movement of a robot and observe the position and poise of the robot, determine if the robot is stuck based on that information, and decide how the robot is stuck. The data the sensors is not actually sensed by any explicit structure performing the sensing, it is merely acquired. And, in the rejected claims, no positive control of the robot is performed based on any result of the method.
Independent claims 11 and 20 contain similarly recited limitations and are rejected under a substantively equivalent rationale. 
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s invention are implemented on a computer and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the limitations are implemented on a computer, and thus there is no integration of the abstract idea into a practical application.
Claim 1 recites no additional elements.
Claims 11 and 13 recite the additional elements of a controller, an inertial measurement unit, and a main wheel code disk unit. Please refer to the Claim Interpretation section above for the interpretation of an inertial measurement unit and a main wheel code disk unit under 35 U.S.C. § 112(f). These computer components are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 20 recites the additional elements of a processor and a memory. These computer components are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B and does not provide an inventive concept. For these reasons there is no inventive concept. The claims are not patent eligible.
Dependent claims 2-5, 7, 9, 12-14, 16, and 18 further narrow the type and use of information involved in the determination of a stuck status, however they do not preclude the performance of the limitations in the human mind and do not recite any additional elements.
Claims 6, 8, 10, 13, 15, and 19 are not included in this rejection, as they recite positive control of the mobile robot based directly on the results of the preceding method steps.
Thus, since the claims 1-5, 7, 9, 11-14, 16, 18, and 20 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling the mobile robot based on the results of the method, such as in claims 6, 8, 10, 13, 15, and 19. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of an abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim et al. (US 2020/0004260 A1).
Regarding claim 1, Kim discloses a method for recognizing a stuck status (Kim abstract), wherein the method comprises: building an environmental map within a preset extent by taking a current position of the mobile robot as center (Kim Figure 20 and ¶5, 11, 30, 105, 110, 115, 121, 235, 348-358, 395-405); 5real-time monitoring a march information of the mobile robot and according to a position-pose information of the mobile robot in the environmental map predicting whether the mobile robot is stuck or not, wherein if yes, data from multiple sensors of the mobile robot is acquired, wherein the march information contains the position-pose information of 10the mobile robot in the environmental map (Kim ¶11, 65-66, 105-106, 109-110, 120-121, 158-163, 184-185, 202-203, 204-206, 209-216, 237-240, 254-258, 278-282, 342-350, 354-358, 360-367, 370-372, 374-376, 393-398, 404-406, 411-415, ); and recognizing a current stuck status of the mobile robot based on the data from multiple sensors (Kim ¶11, 65-66, 105-106, 109-110, 120-121, 158-163, 184-185, 202-203, 204-206, 209-216, 237-240, 254-258, 278-282, 342-350, 354-358, 360-367, 370-372, 374-376, 393-398, 404-406, 411-415,).
Regarding claim 2, Kim discloses the position-pose information of the mobile robot in the environmental map 15contains the current position-pose information of the mobile robot and the position-pose information of a previous node, wherein the real-time monitoring a march information of the mobile robot and according to the position-pose information of the mobile robot in the environmental map predicting whether the mobile robot is stuck or not comprises: 20acquiring current position-pose information of the mobile robot and position-pose information of a previous node, and judging whether the current position-pose information is updated with respect to the position-pose information of the previous node, wherein if yes, a target path which the mobile robot generates at the previous node is acquired, 25wherein the march information contains march trajectory which is used for judging whether the mobile robot deviates from the target path (Kim ¶216-217, 223, 241-242, 252-273)
Claims 1-8, 11-17, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shin et al. (US 2017/0153646 A1).
Regarding claim 1, Kim discloses a method for recognizing a stuck status (Shin ¶118), wherein the method comprises: building an environmental map within a preset extent by taking a current position of the mobile robot as center (Shin ¶3-4, 16, 25, 54, 190, 203); 5real-time monitoring a march information of the mobile robot and according to a position-pose information of the mobile robot in the environmental map predicting whether the mobile robot is stuck or not, wherein if yes, data from multiple sensors of the mobile robot is acquired, wherein the march information contains the position-pose information of 10the mobile robot in the environmental map (Shin ¶3, 7, 11-18, 21, 24-27, 33, 52, 54-73, 78, 102-115, 117-118, 121-130, 190, 193); and recognizing a current stuck status of the mobile robot based on the data from multiple sensors (Shin ¶3, 7, 11-18, 21, 24-27, 33, 52, 54-73, 78, 102-115, 117-118, 121-130, 190, 193).
Regarding claim 2, Shin discloses the position-pose information of the mobile robot in the environmental map 15contains the current position-pose information of the mobile robot and the position-pose information of a previous node, wherein the real-time monitoring a march information of the mobile robot and according to the position-pose information of the mobile robot in the environmental map predicting whether the mobile robot is stuck or not comprises: 20acquiring current position-pose information of the mobile robot and position-pose information of a previous node, and judging whether the current position-pose information is updated with respect to the position-pose information of the previous node, wherein if yes, a target path which the mobile robot generates at the previous node is acquired, 25wherein the march information contains march trajectory which is used for judging whether the mobile robot deviates from the target path (Shin ¶11-12, 21-22, 24-25, 78, 103, 115, 118, 132, 137-138, 148, 200).
Regarding claim 3, Shin discloses wherein the real-time monitoring a march information of the mobile robot and according to the position-pose information of the mobile robot in the environmental map predicting whether the mobile robot is stuck or not 5comprises: acquiring deviation time, if the mobile robot deviates from the target path; and predicting that the mobile robot is stuck, if the deviation time exceeds a first time threshold (Shin ¶6, 18, 27, 115-119, 137, 140, 149).
Regarding claim 104, Shin discloses the data from multiple sensors contains current angle information of the mobile robot, wherein the recognizing a current stuck status of the mobile robot based on the data from multiple sensors comprises: determining an abnormal angle parameter in the current angle 15information of the mobile robot according to a desired angle, wherein the angle information contains a course angle, a roll angle, and a pitch angle (Shin ¶65-67, 118, 123, 141-143).
Regarding claim 5, Shin discloses the data from multiple sensors contains dual main wheel coding values, wherein the 20recognizing a current stuck status of the mobile robot based on the data from multiple sensors comprises: judging whether the dual main wheel coding values are normal or abnormal, when the course angle deviates from the desired angle by a first angle threshold, wherein if normal, the mobile robot is determined as 25being in a first type of stuck status; and if at least one of the dual main wheel coding values is abnormal, it is determined that a main wheel with 30an abnormal coding value breaks down, the mobile robot is determined as being in a second type of stuck status (Shin ¶65-67, 118, 121-130, 141-143).
Regarding claim 6, Shin discloses the method also comprises: 5the mobile robot is controlled to execute a first extrication action, if the mobile robot is determined as being in a first type of stuck status; the mobile robot is controlled to execute a second extrication action, if the mobile robot is determined as being in a second type of stuck status (Shin ¶119, 121, 127, 129).  
Regarding claim 7, Shin discloses wherein 10the recognizing a current stuck status of the mobile robot based on the data from multiple sensors comprises: acquiring the time of abnormal data of the pitch angle and the roll angle and a ground detection strength information, if the pitch angle or the roll angle exceeds a second angle threshold; and 15determining that the mobile robot is in a third type of stuck status, if the time of abnormal data of the pitch angle and/or the roll angle exceeds a second time threshold and the ground detection strength information is attenuated gradually (Shin ¶65-67, 118, 121-130, 141-143).
Regarding claim 8, Shin discloses the 20method also comprises: the mobile robot is controlled to execute a third extrication action, if the mobile robot is determined as being in a third type of stuck status (Shin ¶119, 121, 127, 129). 
With respect to claims 11-17: all limitations have been examined with respect to the method in claims 1 and 4-8. The apparatus in claims 11-17 is clearly directed towards performing the method taught/disclosed in claims 1 and 4-8. Claims 11-17 recite the additional structure of a controller, an inertial measurement unit, and a main wheel code disk unit, however Shin discloses these limitations as well (Shin ¶11, 21, 54, 73, 104-107, 110-116, 120, 122-123, 205-206). Therefore claims 11-17 are rejected under the same rationale.
With respect to claim 20: all limitations have been examined with respect to the method in claim 1. The computer storage medium in claim 20 contains instructions clearly directed towards performing the method taught/disclosed in claim 1. Claim 20 recites the additional structure of a processor and a memory, however Shin discloses these limitations as well (Shin ¶205-206). Therefore claim 20 is rejected under the same rationale.
Allowable Subject Matter
Claims 9-10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art does not teach or suggest the method for recognizing a stuck status according to claim 4, wherein the recognizing a current stuck status of the mobile robot based on the 25data from multiple sensors comprises: 31judging whether an abnormal time for each of the course angle, the roll angle and the pitch angle reaches a third time threshold, if the course angle, the roll angle and the pitch angle are all smaller than a desired value, and the course angle, the roll angle and the pitch angle all fluctuate 5within a preset range, wherein if yes, it is determined that the mobile robot is in a fourth type of stuck status.  
Regarding claim 10, the prior art does not teach or suggest the method for recognizing a stuck status according to claim 9, the method also comprises: 10the mobile robot is controlled to execute a forth extrication action, if the mobile robot is determined as being in a forth type of stuck status.  
Regarding claim 18, the prior art does not teach or suggest the apparatus for recognizing a stuck status according to claim 13, 15wherein the controller is configured in such a way that: when the course angle, the roll angle and the pitch angle received by the controller are all smaller than a desired value, and the course angle, the roll angle, and the pitch angle all fluctuate within a preset range, the controller acquires an abnormal time for each of the course angle, 20the roll angle and the pitch angle, and mobile robot is determined as being in a forth type of stuck status, if the abnormal time reaches a third time threshold.  
Regarding claim 19, the prior art does not teach or suggest the apparatus for recognizing a stuck status according to claim 18, the controller is also used for controlling the mobile robot to execute a 25forth extrication action if the mobile robot is determined as being in a forth type of stuck status.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
	Yoo et al. (US 2015/0150429 A1) is made of record due to its description of a method for a cleaning robot to determine and escape from a jammed, lifted, or object-caught state.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        June 15, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669